In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2055 
RICHARD M. SMEGO, 
                                                   Plaintiff‐Appellant, 
                                   v. 

ANITA PAYNE, AMBER JELINEK, and 
OKEY NWACHUKWU‐UDAKU, 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
               No. 09‐3177 — Harold A. Baker, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 21, 2017 — DECIDED APRIL 12, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and ROVNER, Circuit 
Judges. 
    FLAUM, Circuit Judge. Near the end of his jury trial on var‐
ious § 1983 claims, Richard M. Smego was removed from the 
courtroom. Various law students who had been appointed to 
act  as  his  counsel  remained  behind.  The  jury  ultimately  re‐
turned  a  verdict  in  favor  of  defendants,  and  one  of  the  law 
students declined to poll the jury without consulting Smego. 
2                                                          No. 13‐2055 

Smego now appeals, arguing that the district court committed 
reversible  error  in  removing  him  from  the  courtroom,  and 
that he is entitled to a new trial under our holding in Verser v. 
Barfield, 741 F.3d 734 (7th Cir. 2013), because he was deprived 
of  his  right  to  poll  the  jury.  For  the  reasons  that  follow,  we 
aﬃrm. 
                            I. Background 
     A. Factual Background 
    Smego is a civilly committed sex oﬀender at a treatment 
and  detention  facility  in  Rushville,  Illinois.  In  2009,  he  filed 
suit against members of his treatment team: Anita Payne, Am‐
ber Jelinek, and Dr. Okey Nwachukwu‐Udaku. Smego’s law‐
suit alleged that in early 2009, another Rushville resident sex‐
ually  assaulted  him,  and  that  afterward,  defendants  forced 
Smego  to  continue  group  therapy  sessions  with  his  alleged 
assailant and retaliated against Smego for filing suit. We held 
that  Smego  was  entitled  to  a  jury  trial  on  those  claims.  See 
Smego v. Payne, 469 F. App’x 470 (7th Cir. 2012) (hereinafter, 
Smego I). 
    Following our ruling in Smego I, at a hearing that Smego 
attended by video conference, the district court oﬀered on its 
own motion to appoint students from a University of Illinois 
College of Law clinic to act as Smego’s counsel. At a hearing 
in  May  2012,  at  which  Clinical  Law  Professor  Andrew  Be‐
quette  and  a  law  student  appeared  on  behalf  of  the  clinic, 
Smego agreed to the representation. Professor Bequette never 
filed a formal appearance in the case, however, and the May 
2012 hearing was the last time that Bequette made an in‐per‐
son appearance at any hearing. Neither his name nor signa‐
ture  appeared  on  any  filings  in  the  proceedings  below.  The 
No. 13‐2055                                                       3

only people who entered appearances to represent Smego, or 
whose names and signatures appeared on filings, were Uni‐
versity of Illinois law students. 
    Before trial began, Smego appeared by video conference 
or telephone at several hearings. For the three‐day trial itself, 
however, Smego appeared in person pursuant to a writ of ha‐
beas corpus ad testificandum. On April 17, 2013, the final day 
of  trial,  during  an  oﬀ‐the‐record  break  in  the  proceedings 
sometime after closing arguments, the district judge removed 
Smego from  the  courtroom to be transported back to  Rush‐
ville. The court did not address this removal on the record and 
issued  no  cautionary  instruction  to  the  jury  regarding 
Smego’s absence from the courtroom. The district court did, 
however, instruct the jury that, “Your agreement upon a ver‐
dict must be unanimous. Your verdict must be in writing and 
signed by each of you, including the presiding juror.” 
    The jury was released for deliberations at 2:06  PM, and at 
3:30  PM, the jury notified the court that it had reached a ver‐
dict. At 3:43  PM, the jury returned and handed the verdict to 
the judge. The district court read, “We, the jury, find in favor 
of each of the defendants and against the plaintiﬀ on both of 
his claims. All signed by all ten jurors.” Smego was not in the 
courtroom when the jury found in favor of defendants. 
    After the verdict was read, the district judge asked one of 
the  law  students  representing  Smego  whether  they  wanted 
the jury polled, and the student, without consulting Smego, 
responded in the negative. The judge then asked the law stu‐
dents  if  they  wished  to  end  their  representation  of  Smego. 
They answered aﬃrmatively, and the district court immedi‐
ately granted the motion.  
4                                                                    No. 13‐2055 

      B. Procedural Background 
   Smego filed a notice of appeal the following month. In De‐
cember 2013, after we released our decision in Verser, Smego 
moved pro se to correct the record under Federal Rule of Ap‐
pellate  Procedure  10,1  to  “include  and  reflect  the  fact  that 
Plaintiff  was  not  present  for  the  end  of  trial  including  the 
reading of the verdict by the jury, the decision not to poll the 
jury, or for any part of the trial or proceedings after the Court 
signed the Order transporting [Smego] back to the Rushville 
Treatment and Detention Facility.” He asserted in his motion 
that  “before  the  conclusion  of  trial  and  before  the  Jury  re‐
turned  from  Lunch  to  receive  the  case  and  begin  deliberat‐
ing,” the district court had ordered him back to detention. 
    On  July  18,  2014,  the  district  judge  entered  a  text  order 
granting Smego’s motion “to the extent he seeks confirmation 
that, after the closing arguments and the jury was sent to de‐
liberate, the court directed that he be transported back to the 
Rushville  Treatment  and  Detention  Center.”  The  order  fur‐
ther stated: 

                                                 
1 Federal Rule of Appellate Procedure 10(e)(2) provides: 

           (2) If anything material to either party is omitted from or 
           misstated in the record by error or accident, the omission 
           or  misstatement  may  be  corrected  and  a  supplemental 
           record may be certified and forwarded: 
                        (A) on stipulation of the parties; 
                        (B) by the district court before or after the record 
                        has been forwarded; or 
                       (C) by the court of appeals. 
Fed. R. App. P. 10(e)(2).  
No. 13‐2055                                                              5

        This  was  the  court’s  standard  practice  before 
        Verser  v.  Barfield,  741  F.3d  734  (7th  Cir.  2013). 
        However,  unlike  the  plaintiff  in  Verser,  Mr. 
        Smego  was  represented  during  the  trial  by 
        counsel,  including  when  the  jury  verdict  was 
        read.  The  plaintiff’s  counsel  declined  to  have 
        the jury polled. 
     Smego initially proceeded pro se on his appeal. After brief‐
ing was complete, however, in an Order dated February 24, 
2016,  we  struck  the  parties’  briefs,  appointed  counsel  for 
Smego, and requested additional briefing on any issue iden‐
tified by counsel. We also specifically requested briefing re‐
garding: 
        whether the district court’s decision to exclude 
        the plaintiff from the jury’s reading of the trial 
        verdict, which is impermissible under Verser v. 
        Barfield, 741 F.3d 734 (7th Cir. 2013), if a plaintiff 
        is pro se[,] was permissible in this instance be‐
        cause  the  district  court  had  recruited  law  stu‐
        dents to present the plaintiff’s case at trial. 
                            II. Discussion 
     We review a district court’s decision to exclude a detained 
litigant  from  his  civil  trial  for  abuse  of  discretion.  Perotti  v. 
Quinones, 790 F.3d 712, 721 (7th Cir. 2015). Abuse of discretion 
means a serious error of judgment, such as reliance on a for‐
bidden factor, not considering an essential factor, or use of an 
incorrect legal standard. See United States v. Warner, 498 F.3d 
666, 680 (7th Cir. 2007); Robyns v. Reliance Standard Life Ins. Co., 
130  F.3d  1231,  1236  (7th  Cir.  1997).  “A  district  court  also 
abuses  its  discretion  if  the  record  contains  no  evidence  on 
6                                                       No. 13‐2055 

which the court could have relied or if its findings of fact are 
clearly erroneous.” Warner, 498 F.3d at 680 (citation omitted).  
    In most instances, even if we conclude that a district court 
abused its discretion, the error is subject to harmless error re‐
view. See Fed. R. Civ. P. 61 (“Unless justice requires otherwise, 
no error … by the court or a party … is ground for granting a 
new trial, for setting aside a verdict, or for vacating, modify‐
ing,  or  otherwise  disturbing  a  judgment  or  order.  At  every 
stage  of  the  proceeding,  the  court  must  disregard  all  errors 
and defects that do not affect any party’s substantial rights.”); 
Keaton v. Atchison, Topeka & Santa Fe R.R. Co., 321 F.2d 317, 319 
n.3 (7th Cir. 1963) (“Courts of Appeals ‘gladly’ follow [Rule 
61] as  the best practice.” (citing 7 Moore, Fed. Practice 1030 
(2d  ed.  1955))).  However,  if  an  error  renders  a  trial  “funda‐
mentally unfair,” Rose v. Clark, 478 U.S. 570, 577 (1986), or if 
the nature of a given ruling is such that a demonstration of 
harm  is  impossible,  see  Olympia  Hotels  Corp.  v.  Johnson  Wax 
Dev. Corp., 908 F.2d 1363, 1369–70 (7th Cir. 1990) (addressing 
ruling allowing magistrate judge to conduct voir dire), the er‐
ror may be subject to automatic reversal.  
     A. Smego’s removal from the courtroom 
    As  a  civilly  committed  litigant,  Smego’s  constitutional 
right of access to the court in civil cases does not necessarily 
require  that  he  be  allowed  to  personally  appear  at  the  pro‐
ceedings.  Smego  acknowledges  that  a  lawfully  incarcerated 
party’s right of access “is satisfied so long as he has the op‐
portunity to consult with counsel and to present his case to 
the court.” Perotti, 790 F.3d at 721; see also Stone v. Morris, 546 
F.2d 730, 735 (7th Cir. 1976) (explaining that “the right of ac‐
cess is satisfied” so long as “the inmate and his counsel are 
afforded adequate opportunity to confer confidentially and to 
No. 13‐2055                                                        7

petition  the  courts  about  matters  in  controversy”)  (citation 
omitted). That said, “[t]he fact that there is no constitutional 
right to be present in a civil action does not sanction the sum‐
mary exclusion of a plaintiff‐prisoner from … trial.” Stone, 546 
F.2d at 735. “Rather[,] the trial court must weigh the interest 
of the plaintiff in presenting his testimony in person against 
the interest of the state in maintaining the confinement of the 
plaintiff‐prisoner.” Id. (citation omitted). We have explained 
that the district judge should consider a number of factors in 
making this determination, including:  
       the  costs  and  inconvenience  of  transporting  a 
       prisoner  from  his  place  of  incarceration  to  the 
       courtroom, any potential danger or security risk 
       which the presence of a particular inmate would 
       pose to the court, the substantiality of the matter 
       at issue, the need for an early determination of 
       the matter, the possibility of delaying trial until 
       the prisoner is released, the probability of suc‐
       cess  on  the  merits,  the  integrity  of  the  correc‐
       tional system, and the interests of the inmate in 
       presenting his testimony in person rather than 
       by deposition. 
Id. at 735–36 (citation omitted); see also Perotti, 790 F.3d at 721; 
Verser, 741 F.3d at 739. 
    Smego  contends that  the  district  court abused its discre‐
tion  and  committed  reversible  error  by  removing  him  from 
the courtroom without cause and without weighing any of the 
Stone factors in making the decision (notwithstanding the fact 
that a number of those factors seem inapplicable to his case). 
See Stone, 546 F.2d at 736 (holding that the record showed the 
trial court did not sufficiently consider the relevant factors in 
8                                                      No. 13‐2055 

concluding that Stone would not be permitted to attend trial). 
Defendants respond that the district judge did not need to bal‐
ance  the  Stone  factors  here,  because,  unlike  the  litigant  in 
Stone,  Smego  was  present  and  able  to  participate  in  the  de‐
fense of his case throughout the evidentiary portion of trial.  
    As  a  threshold  matter,  the  parties  dispute  the  timing  of 
Smego’s removal from the courtroom. If Smego was removed 
after the jury was charged and missed only the reading of the 
verdict, as the district court’s 2014 order suggests, his removal 
could not have prejudiced him with respect to the verdict. If 
so,  Smego’s  claim  collapses  into  his  jury‐poll  argument, 
which we discuss below. If, as Smego maintains, he was re‐
moved prior to the jury being charged, we would likely need 
to  consider  whether  his  absence  during  instructions  could 
have  led  the  jury  to  harmfully  infer  that  Smego  had  aban‐
doned his case. What complicates matters here is that Smego’s 
removal occurred off the record—the trial transcript does not 
indicate when he was removed; nor did the district judge at 
any point put on the record the timing or reasons, if any, for 
Smego’s removal.  
    Smego argues that we should accept his consistent asser‐
tion that he was removed from the courtroom before the jury 
was  instructed.  However,  his  Rule  10  motion  falls  short  of 
documenting his position—it said merely that he was not pre‐
sent for the end of trial, and that he was removed “before the 
Jury returned from Lunch to receive the case and begin delib‐
erating.” This language does not address when the jury was 
charged.  Defendants,  meanwhile,  submit  that  the  district 
court already found, in response to Smego’s Rule 10 motion, 
that the court directed Smego’s removal from the courtroom 
No. 13‐2055                                                            9

only “after the closing arguments and the jury was sent to de‐
liberate.”  They  also  correctly  observe  that  Smego’s  motion 
presented only his “personal statements and offered no inde‐
pendent evidence, whether from others present, court or de‐
tention facility records, or statements from his counsel, as to 
when he was removed from the courtroom.”  
    Smego responds that the lack of clarity in the record is the 
fault  of  the  district  court,  which  failed  to  comply  with  the 
Court Reporter’s Act requiring verbatim recording of the en‐
tire  proceeding.  See  28  U.S.C.  § 753(b)  (“Each  session  of  the 
court and every other proceeding designated by rule or order 
of the court or by one of the judges shall be recorded verbatim 
by shorthand, mechanical means, electronic sound recording, 
or  any  other  method  …  .”).  Defendants  first  respond  that 
Smego forfeited his objection to any noncompliance with the 
Act  by  failing  to  raise  a  contemporaneous  objection.  How‐
ever, since there is no record of the occasion, this Court cannot 
know whether Smego objected or not. It would be unfair to 
assume that Smego did not object when the very issue is the 
lack  of  a  record  of  the  proceeding.  See  United  States  v.  Neff, 
10 F.3d 1321, 1324 (7th Cir. 1993) (“A complete record would 
enable us to determine whether the defendant knowingly and 
voluntarily forfeited any objection to the irregularity [of the 
district judge’s apparent practice of answering questions from 
the deliberating jury off the record and without the defendant 
present].”)  (citation  omitted).  Indeed,  it  is  not  obvious  that 
any party was aware at trial that Smego’s removal took place 
off  the  record;  and  following  trial,  Smego  objected  to  the 
court’s handling of the matter, which seems to be all that was 
reasonably feasible under the circumstances.  
10                                                          No. 13‐2055 

      Defendants next argue that the Court Reporter’s Act does 
not apply in the case at hand because there was no proceeding 
in “open court” after the jury had retired to deliberate.2 How‐
ever, case law from both within and without our Circuit sug‐
gests that the Act applies to off‐the‐record court proceedings 
like Smego’s removal hearing. See, e.g., United States v. Nolan, 
910  F.2d  1553,  1559  (7th  Cir.  1990)  (“[W]e  agree  with  those 
courts that have applied § 753(b)’s recording requirement to 
sidebar discussions  … . [T]he reason for requiring courts to 
record  trial  proceedings—to  preserve  a  record  for  appellate 
review—supports  applying  §  753(b)  to  sidebars.”)  (citation 
omitted); United States v. Lawson, 776 F.3d 519, 521 (7th Cir. 
2015)  (“Nolan[’s]  …  approach  is  equally  applicable  to  other 
off‐the‐record decisions.”); United States v. Patterson, 23 F.3d 
1239, 1254 (7th Cir. 1994) (jury questions “should be answered 
in open court and defendant’s counsel should be given an op‐
portunity to be heard before the trial judge responds” (quot‐
ing  Rogers  v.  United  States,  422  U.S.  35,  39  (1975)))  (internal 
quotation marks, brackets, and ellipsis omitted); United States 
v.  Brumley,  560  F.2d  1268,  1281  (5th  Cir.  1977)  (“we  suggest 
that if the trial court needs to confer with counsel about rul‐
ings to be made from the bench[,] the safe course is to excuse 
the jury or retire to chambers and let the reporter record what 
takes  place”);  United  States  v.  Robinson,  459  F.2d  1164,  1170 
(D.C. Cir. 1972) (per curiam) (proceedings covered by the act 
include  “voir  dire  examination  of  the  jury,  evidentiary 
                                                 
2 Although defendants suggest in a heading in their brief that the Court 
Reporter’s Act did not apply in Smego’s civil proceeding, the Act plainly 
requires verbatim recording not only of “all proceedings in criminal cases 
had in open court,” but also of “all proceedings in other cases had in open 
court unless the parties with the approval of the judge shall agree specifi‐
cally to the contrary.” 28 U.S.C. § 753(b). 
No. 13‐2055                                                       11

presentations before the judge or jury, bench conferences, and 
arguments of counsel”) (footnote omitted); see also Open Court, 
Black’s Law Dictionary (10th ed. 2014) (“A court that is in ses‐
sion,  presided  over  by  a  judge,  attended  by  the  parties  and 
their attorneys, and engaged in judicial business … . usu. re‐
fers to a proceeding in which formal entries are made on the 
record.“).  
     Yet, as we explained in Nolan, where a district court does 
not comply with § 753(b), we are not automatically required 
to reverse the court’s judgment. Reversal is warranted “only 
if the [aggrieved party] can demonstrate prejudice,” 910 F.2d 
at  1560  (citation  omitted),  and  “prejudice  occurs  only  when 
the unavailability of a transcript prevents the appellate court 
from  determining  whether  there  is  reversible  error,”  United 
States v. Kimmons, 917 F.2d 1011, 1014 (7th Cir. 1990) (citation 
omitted). The normal course for “reconstructing a record” is 
to file a motion pursuant to Federal Rule of Appellate Proce‐
dure  10.  See  Nolan,  910  F.2d  at  1560.  That  is  exactly  what 
Smego did here, and, in response, the district court clarified 
that Smego was removed only after the jury was sent to delib‐
erate.  Under  this  factual  scenario,  there  is  no  prejudice  to 
Smego, since the removal would not have affected jury delib‐
erations.  
    Smego  counters  that  Rule  10  may  not  always  prove  “an 
adequate device” when “trial participants’ recollections may 
be too vague, and notes and other trial materials too sketchy.” 
Id. He relatedly contends that we need not be bound by the 
district court’s reconstruction of the record if it is unreasona‐
ble. See United States v. Keskey, 863 F.2d 474, 478 (7th Cir. 1988) 
(“We must accept the court’s reconstruction of the record un‐
der Federal Rule of Appellate Procedure 10(c) unless it was 
12                                                            No. 13‐2055 

intentionally  falsified  or  plainly  unreasonable.”)  (citation 
omitted). Smego argues that the fifteen‐month gap between 
the trial and the order, together with the lack of explanation 
of  what  sources  allowed  the  district  court  to  fix  the  time  of 
Smego’s  removal,  render  Rule  10  an  inadequate  solution  in 
this case.  
    We review the finding of fact in the district court’s text or‐
der for clear error. See Ortiz v. Martinez, 789 F.3d 722, 728 (7th 
Cir. 2015) (citing Norinder v. Fuentes, 657 F.3d 526, 533 (7th Cir. 
2011)). The district court noted in its order that removing de‐
tained litigants for transfer after the jury was sent to deliber‐
ate was the court’s “standard practice” pre‐Verser.3 We have 
previously held that a district court may reference its stand‐
ard  practices  when  reconstructing  the  record.  See  Webster  v. 
United States, 667 F.3d 826, 833 (7th Cir. 2011) (“Although the 
lack of a record is unsettling, it does not provide a sufficient 
basis to upset the district court’s factual finding. In the end, 
the judge’s finding rested heavily on the court’s normal prac‐
tice of dismissing the jury for the day when a juror is absent. 
… Because no evidence suggested that the customary practice 
was  not  followed,  the  judge  found  that  Webster  had  ’not 
proved’ that the jury deliberated on November 29 without the 
twelfth juror.”). In this case, as in Webster, “[t]he most that can 
be said about th[e] evidence is that it is inconclusive,” which 
is not enough to set aside the district court’s finding of fact. 
Id. The district court may very well have made a reasonable 

                                                 
3 And indeed, the timing of the defendant’s removal in Verser is consistent 
with the district court’s text order. See Verser, 741 F.3d at 737 (“After the 
parties finished presenting their evidence and the district court instructed 
the jury, the court decided to send Verser back to the prison rather than 
keep him in the court‐house to await the verdict … .”). 
No. 13‐2055                                                                    13

inference based on its normal practice, and “[w]here there are 
two permissible views of the evidence, the factfinder’s choice 
between them cannot be clearly erroneous.” Id. (citation omit‐
ted). 
    As the district court’s finding on the timing of Smego’s re‐
moval  stands,  Stone’s multi‐factor  test  for  removing  a  party 
from  the  courtroom  may  not  even  be  necessary.  Although 
there is arguably some importance in allowing a litigant to be 
present during the jury‐instructions phase (in addition to the 
evidentiary phases) of trial, if we accept that Smego was not 
removed  until  after  instructions,  Smego’s  interest  in  being 
present  in  person  seems  considerably  diminished.  And  im‐
portantly, even assuming an abuse of discretion, Smego can‐
not demonstrate that any error was prejudicial to him. Under 
the district court’s timeline, if he was removed only after the 
jury was sent to deliberate, then we cannot see how  his  ab‐
sence could have had any prejudicial impact on the outcome 
of the  trial, separate and  apart from his  inability to  poll  the 
jury. There is no evidence in the record that the jury had ques‐
tions during deliberation or had any other occasion to know 
that Smego was no longer in the courtroom during delibera‐
tions. Smego’s absence thus could not have affected the delib‐
erations, and his stand‐alone removal claim fails.  
      B. Waiver of Smego’s right to poll the jury 
  We  now  consider  the  more  specific  issue  of  whether 
Smego’s removal deprived him of his right to poll the jury,4 

                                                 
4 Federal Rule of Civil Procedure 48(c) provides:  

           After  a  verdict  is  returned  but  before  the  jury  is  dis‐
           charged, the court must on a party’s request, or may on 
           its own, poll the jurors individually. If the poll reveals a 
14                                                               No. 13‐2055 

such  that he  is entitled to a  new  trial. The pro se plaintiff  in 
Verser was sent back to prison after jury instructions and was 
thus excluded from the remainder of the proceedings, includ‐
ing participation with respect to jury questions during delib‐
erations, and exercise of his right to poll the jury pursuant to 
Federal Rule of Civil Procedure 48(c). Verser, 741 F.3d at 736–
37, 741, 743. We held that Verser was entitled to a new trial. 
Id. at 743. We first noted the importance of a jury poll in as‐
certaining that each juror approved of the verdict as returned, 
ensuring accountability for the verdict, and helping to ferret 
out any dissent that may not have been reflected in the verdict 
as announced. See id. at 738 (citing Humphries v. Dist. of Colum‐
bia, 174 U.S. 190, 194 (1899); United States v. Sturman, 49 F.3d 
1275, 1282 (7th Cir. 1995); United States v. Shepherd, 576 F.2d 
719, 725 (7th Cir. 1978)). As a district court’s refusal, or even 
neglect, to conduct a requested jury poll is ground for a new 
trial,  id.  at  738–39,  we  concluded  that  the  same  result  is  re‐
quired  where  a  litigant  is  unable  to  make  a  polling  request 
after  the  verdict  is  read,  id.  at  741.  We  explained  that  a  liti‐
gant’s  request  for  a  jury  poll  prior  to  the  verdict  would  be 
premature, as “[i]t is quite unlikely that a litigant would want 
a poll if the jury rules in her favor,” whereas “[i]f the verdict 
is unfavorable, the litigant might be more inclined to ask for 
a poll if there are indications that a verdict may not have been 



                                                 
           lack of unanimity or lack of assent by the number of jurors 
           that the parties stipulated to, the court may direct the jury 
           to deliberate further or may order a new trial. 
Fed. R. Civ. P. 48(c). 
       
No. 13‐2055                                                           15

unanimous or was otherwise tainted.” Id. at 740; see also Fed. 
R. Civ. P. 48(c).  
    Unlike Verser, however, Smego had legal representatives 
who remained in the courtroom after his removal. Smego ar‐
gues that counsel should not be considered adequate stand‐
ins when a detained civil litigant is removed without cause. 
However,  our  analysis  in  Verser  itself  urges  otherwise.  We 
emphasized there that “[w]hen a plaintiff is acting pro se … 
the court must take into account the fact that excluding him 
from the courtroom necessarily also excludes his ‘lawyer.’” Id. 
at 739. We also cited to Fillippon v. Albion Vein Slate Co., 250 
U.S. 76 (1919), in which the Supreme Court explained that the 
right  to  be  heard  entitles  one  “to  be  present  in  person  or  by 
counsel at all proceedings.” Verser, 741 F.3d at 739 (citing Fil‐
lippon, 250 U.S. at 81) (emphasis added). It was specifically be‐
cause Verser was pro se that his exclusion from the proceed‐
ings left him “entirely unable to participate in his case.” Id. In 
contrast,  where  a  party  is  represented  by  counsel  he  is  still 
“somehow  able  to  make  a  polling  request  after  the  verdict  is 
read.” Id. (emphasis added).  
    Smego emphasizes that his removal from the courtroom 
left him “incommunicado,”5 like Verser, in the moments after 
the jury announced its verdict, such that he could not ask his 
lawyer to poll the jury. He cites to Faretta v. California, 422 U.S. 
806,  832  (1975),  for  the  proposition  that  lawyers  appear  in 
court to assist parties, not to act as their alter egos, as well as 
                                                 
5 Smego submits that because he is civilly committed, allowing him access 
to his counsel would have required a video or telephone writ, and as no 
such writ issued after his removal from the courtroom, there is no basis 
for concluding that Smego was able to communicate with his law student 
representatives. 
16                                                       No. 13‐2055 

to Illinois v. Allen, 397 U.S. 337, 344 (1970), in support of the 
proposition that the “ability to communicate with” counsel is 
one  of  litigants’  “primary  advantages  of  being  present  at 
trial.” However, it is a basic principle of “our system of repre‐
sentative litigation” that “each party is deemed bound by the 
acts of his lawyer‐agent.” Link v. Wabash R.R. Co., 370 U.S. 626, 
634 (1962); see also id. at 633–34 (“Petitioner voluntarily chose 
this attorney as his representative in the action, and he cannot 
now avoid the consequences of the acts or omissions of this 
freely  selected  agent.”).  And  as  “an  attorney  is  the  agent  of 
her client,” the former’s knowledge “is imputed to her princi‐
pal.” Washington v. Parkinson, 737 F.3d 470, 473 (7th Cir. 2013) 
(citation  omitted).  Lawyers  often  act  on  their  clients’  behalf 
outside their clients’ presence, and we see no reason why this 
should  not  extend  to  counsel’s  ability  to  waive  polling  the 
jury.  
    There may of course be exceptions depending on the spe‐
cific facts of a given case (perhaps, for example, where the cli‐
ent  has  been  held  incommunicado  during  the  evidentiary 
stages of trial prior to the verdict). However, our usual harm‐
less‐error  analysis  can  facilitate  fair  outcomes  in  such  in‐
stances on a case‐by‐case basis. Indeed, Verser itself is illustra‐
tive of this point. There, after his removal from the courtroom, 
Verser  was  unable  to  learn  of  or  participate  with  respect  to 
several  questions  from  the  jury  during  deliberations.  These 
included:  (1)  a note to  the  court after deliberating for about 
two  hours  asking  whether  there  was  any  video  of  the  key 
event at issue in Verser’s § 1983 case; (2) another note a little 
more than an hour later indicating that the jurors could not 
reach an agreement (to which the court responded that they 
could choose to return the next day or continue deliberating 
further  that  afternoon);  (3)  an  indication  less  than  an  hour 
No. 13‐2055                                                       17

later that the jury  had reached  a verdict  but  asking,  “Can  a 
juror ask a question to the judge after the verdict is read?,” to 
which the court responded, “First, I have to have a verdict”; 
and finally, (4) a statement by one of the jurors after the read‐
ing of the verdict that, “This was very hard for us. Many of 
us—the majority feel that the defendants all had a part to play 
in what happened to Mr. Verser, but because there was a lack 
of  evidence,  we  could  not  find  the  defendants  guilty.”  741 
F.3d at 737. We held that “[o]n these particular facts, we can‐
not  say  that  the  district  court’s  error  was  harmless,”  as 
“Verser would have realized, had he had some way of know‐
ing the circumstances attending the announcement of the ver‐
dict, that a poll might be fruitful.” Id. at 742–43. 
    In contrast, in Smego’s case, even assuming that Smego’s 
counsel could not waive Smego’s right to poll the jury, Smego 
would likely still be out of luck. The district judge instructed 
the  jury  that  the  verdict  had  to  be  unanimous,  the  jury  re‐
turned such a unanimous verdict in an hour and a half with‐
out showing any signs of doubt or dissent, and all of the jurors 
signed the verdict. The facts here thus show significantly less 
risk of harm to the removed litigant than the circumstances in 
Verser did. 
   Smego also tries to make a broader argument that a rule of 
automatic reversal ought to apply if a litigant is wrongfully 
removed from the courtroom and deprived of the right to poll 
the jury, regardless of whether the error is harmless. He says 
such a rule would be sensible because the difference between 
cases like his and the ones where a district court does not con‐
duct a requested jury poll (where automatic reversal does ap‐
ply) is merely “temporal.” Smego apparently overlooks that 
18                                                      No. 13‐2055 

his counsel explicitly declined to request a jury poll. Moreo‐
ver,  we  expressly  engaged  in  a  harmless‐error  review  in 
Verser,  see  741  F.3d  at  742–43  (finding  that  Verser  had  been 
prejudiced); and the Supreme Court has stated that “the mi‐
nor matter of failing to poll the jury when it is clear that the 
verdict has received the assent of all the jurors cannot be ad‐
judged a nullity, but must be regarded as simply an error,” 
Humphries, 174 U.S. at 195.  
    Finally, Smego argues that even if a lawyer may be an ac‐
ceptable  stand‐in  for  a  removed  litigant,  the  procedures  re‐
lated to the appointment and supervision of the law students 
in the Central District of Illinois were inadequate, such that 
his law student representatives should not have been able to 
waive his right to poll the jury. This argument was not pre‐
sented to the district court on Smego’s Rule 10 motion, and 
we decline to consider it on appeal. See Singleton v. Wulff, 428 
U.S.  106,  121  (1976)  (“The  matter  of  what questions  may  be 
taken up and resolved for the first time on appeal is one left 
primarily to the discretion of the courts of appeals, to be exer‐
cised on the facts of individual cases.”). As we will not be re‐
manding  this  case,  we  need  not  address  Smego’s  argument 
that Circuit Rule 36 ought to apply on remand. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.